Citation Nr: 1638499	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a rating in excess of 10 percent from October 20, 2008 to March 10, 2009, and from May 1, 2009 to January 31, 2010, for chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from June 1993 to December 1999.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from rating decisions in April 2009 and September 2010 by the RO in Roanoke, Virginia.  

In the April 2009 rating decision, the RO increased the rating for chronic obstructive pulmonary disease to 10 percent effective October 20, 2008, and assigned a temporary total evaluation effective from March 11, 2009 to April 30, 2009.  The Veteran appealed the denial of a rating in excess of 10 percent for the period from October 2008 to March 10, 2009 and from May 1, 2009.  See notice of disagreement received in October 2009.  According to a March 2010 rating decision, the RO awarded a 30 percent rating, effective February 1, 2010.  The RO issued a statement of the case (SOC) in March 2010 which discussed why a rating in excess of 30 percent was not warranted since February 2010.  However, an SOC was not issued with respect to whether a rating in excess of 10 percent was warranted for the prior period on appeal.  Under these circumstances, and as will be discussed in the remand below, an SOC is required to address the claim regarding a rating in excess of 10 percent.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue. Id.  The Veteran also perfected an appeal regarding a rating in excess of 30 percent; however, in October 2015, prior to the claim being certified to the Board, the Veteran withdrew the claim.  

In the September 2010 rating decision, the RO denied service connection for obstructive sleep apnea.  According to the substantive appeal and accompanying correspondence, the Veteran requested a Travel Board hearing regarding the denial of service connection for obstructive sleep apnea.  The hearing was scheduled for February 2016; however, the Veteran withdrew his hearing request in January 2016.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2015).

There are other issues that are not before the Board.  Although the Veteran filed a notice of disagreement with regard to an October 2014 rating decision that denied service connection for tinnitus, nerve damage, a back condition, pulmonary hypertension, posttraumatic stress disorder (PTSD), and individual unemployability, he withdrew the issue of entitlement to service connection for PTSD.  See November 2015 statement.  Except for the claims for service connection for pulmonary hypertension and a rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood, the remaining claims were subsequently granted in a January 2016 rating decision.  38 C.F.R. § 20.204.  The Veteran did not submit a timely substantive appeal with regard to the January 2016 statement of the case regarding the denial of pulmonary hypertension and a rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  Hence, these issues are not in appellate status. 

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA and claims processing system.  

The issue of entitlement to a rating in excess of 10 percent from October 20, 2008 to March 10, 2009, and from May 1, 2009 to January 31, 2010, for chronic obstructive pulmonary disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for obstructive sleep apnea.



CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the September 2010 rating decision, the RO denied service connection for obstructive sleep apnea.  The Veteran filed a timely notice of disagreement.  In a January 2016 statement, the Veteran indicated that he was withdrawing his appeal regarding service connection for obstructive sleep apnea.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claim and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

Concerning the issue of entitlement to a rating in excess of 10 percent from October 20, 2008 to March 10, 2009, and from May 1, 2009 to January 31, 2010, for chronic obstructive pulmonary disease, the Board notes that following the award of the 10 percent rating for this disability in April 2009, the Veteran filed a Notice of Disagreement in October 2009.  To date, a statement of the case has not been issued as it relates to this discrete issue.  The Board is required to remand the claim for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish a statement of the case that addresses the issue of entitlement to a rating in excess of 10 percent from October 20, 2008 to March 10, 2009, and from May 1, 2009 to January 31, 2010, for chronic obstructive pulmonary disease.  The issue should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


